Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 31, 2021 has been entered. Claims 1-7 and 16 remain pending in the application.  
Claim Objections
Claim is objected to because of the following informalities:
In claim 1, line 5, ‘a spreader’ should read “the spreader”; in claim 1, line 6, ‘a pile’ should read “the pile”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen et al. (US 2015/0224712) in view of Hein et al. (US 2009/0206522).
Regarding claims 1, 5, 7, Tjellesen discloses, as illustrated in Figs. 3 and 5, a build material supply system for a three-dimensional printing system, comprising:

a feeder (Fig. 3, item 10) to remove build material from a feed tray (Fig. 3, item 15 (powder chamber)) and form a pile of build material on the plate to be spread by the spreader.
a heating device to heat the plate and heat a pile of build material on the plate by contact with the plate ([0014]).    
However, Tjellesen does not disclose a pre-heating device to pre-heat the build material before it is removed by the feeder from the feed tray and on the plate. 
In the same field of endeavor, additive manufacturing, Hein discloses that, as illustrated in Fig. 2, the blades 41c and 41d (the spreader) serve for a leveling of the powder layer to be applied ([0029], lines 1-2). The first longitudinal wall 41a, the second longitudinal wall 41b and both side walls that are not shown together form a supply chamber 48 (the feed tray) that is open to the top and to the bottom (feeding by gravity of powder) ([0029], lines 4-7). To this effect for example a heating device 46 such as a resistance heating (related to claim 5) can be integrated in the application device ([0040], lines 1-5). Thus, Hein discloses that, a pre-heating device (Fig. 2, item 46) to pre-heat the building material before it is removed by the feeder (here by gravity of the powder) from the feed tray (Fig. 2, item 48) and on to the plate (related to claim 7) (Fig. 2, item 26).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tjellesen to incorporate the 
Regarding claim 2, Tjellesen discloses that, as illustrated in Fig. 3, in the build material supply system (Fig. 3, item 10) the plate (Fig. 3, item 28) is part of the feeder and movable (or rotatable) to remove build material from the feed tray (Fig. 3, item 15), and to adopt a substantially horizontal delivery position (as shown in Fig. 3) in which the pile of builds material is placed adjacent the spreader (Fig. 3, item 40).        
Regarding claim 3, Tjellesen discloses that, as illustrated in Fig. 3, in the build material supply system (Fig. 3, item 10) in the delivery position an upper surface of the plate (Fig. 3, item 28) is substantially level with a lower spreading plane of the spreader (as shown in Fig. 3).
Regarding claim 4, Tjellesen discloses that, as illustrated in Fig. 4, in the build material supply system (Fig. 3, item 10) the plate is rotatable about a horizontal axis (Fig. 4, item 42) that is perpendicular to a spreading direction (as shown in moving arrow of item 40 in Fig. 4).
Regarding claim 6, Tjellesen discloses that, (by using one resistive heat element mounted under the powder support surface (the plate)) the heat may pass by conduction into powder held on the support platform ([0014], lines 4-5).
 Tjellesen discloses the claimed invention except for specifying a thermal conductive material for the plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Tjellesen, since it have held to be within the ordinary skill of 
Regarding claim 16, Tjellesen does not explicitly discloses the feed channel through which build material is moved from a building material store to the feed tray. Hein discloses that, as illustrated in Figs. 1-2, The application device (or recoater) 40 can be moved back and forth over the building area 5 by means of a drive that is schematically indicated by the arrows B. the application device is fed from two powder supply containers 10 by means of two dosage devices 9 at the left and the right of the building area ([0015], lines 4-6 from bottom). Thus, Hein discloses that, the build material supply system further comprises a feed channel (for example, the top portion of the application device 40 as shown in Fig. 2) through which building material is moved from the build material store (Fig. 1, item 10) to the feed tray (Fig. 2, item 40) and wherein the pre-heating device (Fig. 2, item 46) comprises a heater (Fig. 2, item 46) along the feed channel.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tjellesen to incorporate the teachings of Hein to provide the build material supply system further comprises a feed channel through which building material is moved from the build material store to the feed tray and wherein the pre-heating device comprises a heater along the feed channel. Doing so would be possible to reduce temperature differences between the applied powder layer and the powder bed that is already present and thereby undesired thermal effects can be avoided and the process window can be extended, as recognized by Hein ([0039]). 
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 7 that Ng is not correct to disclose a pre-heater to pre-heat the build material before it is removed by the feeder from the feed tray, it is not persuasive. As illustrated Fig. 1A in the teachings of Ng, the heaters 122 and 126 are disposed on the reservoirs 120 (left and right). The reservoirs 120 provide the functions of both the plate and the feed tray. A resistive heater embedded in the supported plate 122 or a lower lamp array 126 below the support plate 122, to heat the support plate and the feed material 130 that is in the reservoir 120 above the support plater 122 ([0030]). Thus, Ng discloses the pre-heater to heat the build material before removed (by the spreader 140 or the feeder). Before the build material is applied to the build area, any heater related to the build material can be called a pre-heater. 
Regarding arguments (as amended in the new claim 16) that neither Tjellesen nor Ng disclose a pre-heater along a feed channel, it is persuasive. However, based on the updated reference of Hein et al. (US 2009/0206522), the new ground rejection is rendered in this office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742